IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 70A19

                                Filed 16 August 2019

IN THE MATTER OF E.H.P. and K.L.P.



      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from orders entered on 14

January 2019 by Judge Monica Leslie in District Court, Graham County. This matter

was calendared for argument in the Supreme Court on 1 August 2019 but determined

on the record and briefs without oral argument pursuant to Rule 30(f) of the North

Carolina Rules of Appellate Procedure.


      No brief for petitioner-appellee mother.

      Wendy C. Sotolongo, Parent Defender, by Annick Lenoir-Peek, Deputy Parent
      Defender, for respondent-appellant father.



      DAVIS, Justice.

      This case involves a termination of parental rights proceeding initiated by

petitioner-mother (petitioner) against respondent-father (respondent). In this appeal,

we consider whether the trial court erred by terminating respondent’s parental rights

based upon the grounds of willful abandonment and willful failure to pay child

support. Because we conclude that sufficient evidence existed to support the

termination of respondent’s parental rights on the basis of willful abandonment and

that the trial court did not abuse its discretion in determining that termination of
                                 IN RE: E.H.P. AND K.L.P.

                                     Opinion of the Court



respondent’s parental rights would be in the children’s best interests, we affirm the

trial court’s orders.

                        Factual and Procedural Background

       Petitioner and respondent were married in 2007 and had two daughters

together. Kelly and Emily (the children) were born in 2006 and 2009, respectively.1

The parties separated in 2012.

       In August 2013, petitioner filed a motion for temporary emergency custody of

the children. In the Temporary Custody Judgment entered in District Court, Graham

County on 17 December 2013, petitioner was awarded sole temporary custody of the

children “until such time as this matter is resolved by the Court through a permanent

custody hearing.” The Temporary Custody Judgment contained the following

pertinent findings of fact:

              5.     [Respondent] did not appear for the hearing of this
                     matter and has never filed any form of responsive
                     pleading, motion, or other such documentation in
                     response to [petitioner’s] Complaint.

              6.     The Court takes Judicial notice . . . that the
                     [respondent] was in fact validly served and provided
                     Notice of this hearing by the Sheriff of Loudon County,
                     Tennessee,      where     [respondent]      had   been
                     incarcerated.

              ....

              9.     Throughout the relationship of the parties, the


       1Pseudonyms are used throughout this opinion to protect the identities of the minor
children.

                                             -2-
                               IN RE: E.H.P. AND K.L.P.

                                  Opinion of the Court



                    [respondent] committed numerous acts of domestic
                    violence against the [petitioner].

             10. The parties separated on July 23, 2012 due to the
                 [respondent’s] drug addiction and a series of acts of
                 domestic violence by the [respondent] . . . against the
                 [petitioner] wherein the [respondent] choked the
                 [petitioner] and hit her in the face with his elbow
                 causing bruising and a laceration to the person of the
                 [petitioner].

             11. The minor children of the parties were present while
                 the [respondent] engaged in the acts of violence
                 against the [petitioner].

             ....

             14. The [respondent] is addicted to methamphetamine
                 and currently has charges pending against him in the
                 State of North Carolina and Tennessee for larceny,
                 assault on a female by strangulation, and drug related
                 charges.

      The Temporary Custody Judgment further provided that respondent “shall

have no contact with the minor children until allowed such by further Order of this

Court.” Respondent never filed any motions seeking to alter the custody arrangement

set forth in the Temporary Custody Judgment.

      On 25 June 2018, petitioner filed petitions seeking to terminate respondent’s

parental rights to both children on the grounds of willful failure to pay child support

and willful abandonment pursuant to N.C.G.S. § 7B-1111(a)(4) and (7), respectively.

Petitioner alleged that respondent had willfully failed to pay child support for a

continuous period of six months immediately preceding the filing of the petitions. She



                                          -3-
                                 IN RE: E.H.P. AND K.L.P.

                                    Opinion of the Court



further alleged that respondent had neither attempted to see or communicate with

the children during the six years preceding the filing of the petitions nor sent the

children any cards or presents during that time period.

      Respondent was served with the petitions at the Sampson County Correctional

Institution in Clinton, North Carolina, where he had been incarcerated since January

2018 and was serving an eight-month sentence for violating his probation. On 17 July

2018, he filed answers to the petitions in which he denied that grounds existed to

terminate his parental rights.

      A hearing was held on the petitions to terminate respondent’s parental rights

in District Court, Graham County on 17 October 2018 before the Honorable Monica

Leslie. At the hearing, the trial court received testimony from petitioner, respondent,

the children’s stepfather, the guardian ad litem for each child, and respondent’s

brother.

      At the conclusion of the hearing, the trial court informed the parties that it

was terminating respondent’s parental rights to both children on the ground of willful

abandonment. The court stated as follows with regard to the ground of willful failure

to pay child support:

             [T]here was not a child support order introduced as
             evidence nor was there any payment schedule or any
             evidence of when payments were made that were
             introduced to the Court, and the Court isn’t able to
             determine what, if any, payments have or have not been
             made within the past six months . . . prior to the filing of
             the petition.


                                            -4-
                               IN RE: E.H.P. AND K.L.P.

                                   Opinion of the Court




             ....

             Based on the high standard of proof and the lack of
             evidence about either an order or what payments have
             been made, the Court does not find by clear, cogent, and
             convincing evidence the nonsupport ground. However, the
             Court, having found one ground for termination of parental
             rights, will move on to the dispositional phase of the
             proceeding.

      On 14 January 2019, the trial court entered adjudication and disposition

orders as to each juvenile terminating respondent’s parental rights. However,

contrary to the statements made by the court at the 17 October hearing in announcing

its ruling, the court’s written orders stated that sufficient evidence existed to support

termination based upon both grounds alleged in the petitions. Respondent gave

timely notice of appeal to this Court pursuant to N.C.G.S. § 7B-1001(a1)(1).2

                                       Analysis

      On appeal, respondent argues that the trial court erred by both finding that

grounds existed to terminate his parental rights to the children and concluding that

the termination of his parental rights was in the children’s best interests. We

disagree.

      Our Juvenile Code sets forth a two-step process for the termination of parental



      2  Effective 1 January 2019, appeals taken from orders granting or denying a motion
or petition to terminate parental rights lie directly with this Court. See N.C.G.S. § 7B-
1001(a1)(1) (2017).

                                           -5-
                               IN RE: E.H.P. AND K.L.P.

                                   Opinion of the Court



rights. At the adjudication stage, the petitioner bears the burden of proving by clear,

cogent, and convincing evidence that grounds exist for termination pursuant to

section 7B-1111 of the General Statutes. N.C.G.S. § 7B-1109(e) (2017). If the trial

court finds that grounds exist for termination, it then proceeds to the dispositional

stage at which it must “determine whether terminating the parent’s rights is in the

juvenile’s best interest” based on the following factors:

             (1) The age of the juvenile.

             (2) The likelihood of adoption of the juvenile.

             (3) Whether the termination of parental rights will aid in
                 the accomplishment of the permanent plan for the
                 juvenile.

             (4) The bond between the juvenile and the parent.

             (5) The quality of the relationship between the juvenile and
                 the proposed adoptive parent, guardian, custodian, or
                 other permanent placement.

             (6) Any relevant consideration.

Id. § 7B-1110(a) (2017).

      We review a trial court’s adjudication under N.C.G.S. § 7B-1111 “to determine

whether the findings are supported by clear, cogent and convincing evidence and the

findings support the conclusions of law.” In re Montgomery, 311 N.C. 101, 111, 316

S.E.2d 246, 253 (1984) (citing In re Moore, 306 N.C. 394, 404, 293 S.E.2d 127, 133

(1982)). The trial court’s assessment of a juvenile’s best interests at the dispositional




                                            -6-
                               IN RE: E.H.P. AND K.L.P.

                                  Opinion of the Court



stage is reviewed for abuse of discretion. In re D.L.W., 368 N.C. 835, 842, 788 S.E.2d

162, 167 (2016) (citing In re L.M.T., 367 N.C. 165, 171, 752 S.E.2d 453, 457 (2013)).

I.   Adjudicatory Phase

      Here, the trial court determined that two grounds existed to terminate

respondent’s parental rights: willful failure to pay child support pursuant to N.C.G.S.

§ 7B-1111(a)(4) and willful abandonment under N.C.G.S. § 7B-1111(a)(7). “If either

of the [two] grounds aforesaid is supported by findings of fact based on clear, cogent

and convincing evidence, the order[s] appealed from should be affirmed.” In re Moore,

306 N.C. at 404, 293 S.E.2d at 133; see also N.C.G.S. § 7B-1111(a) (2017) (“The court

may terminate the parental rights upon a finding of one or more [grounds for

termination.]”).

      We first address the trial court’s ruling that grounds existed to terminate

respondent’s parental rights based upon willful abandonment. Termination pursuant

to this ground requires proof that “[t]he parent has willfully abandoned the juvenile

for at least six consecutive months immediately preceding the filing of the petition.”

N.C.G.S § 7B-1111(a)(7) (2017). We have held that “[a]bandonment implies conduct

on the part of the parent which manifests a willful determination to forego all

parental duties and relinquish all parental claims to the child.” In re Young, 346 N.C.

244, 251, 485 S.E.2d 612, 617 (1997) (quoting In re Adoption of Searle, 82 N.C. App.

273, 275, 346 S.E.2d 511, 514 (1986)); see also Pratt v. Bishop, 257 N.C. 486, 502, 126

S.E.2d 597, 608 (1962) (“Abandonment requires a wilful intent to escape parental


                                          -7-
                               IN RE: E.H.P. AND K.L.P.

                                   Opinion of the Court



responsibility and conduct in effectuation of such intent.”). “It has been held that if a

parent withholds his presence, his love, his care, the opportunity to display filial

affection, and wilfully neglects to lend support and maintenance, such parent

relinquishes all parental claims and abandons the child.” Id. at 501, 126 S.E.2d at

608.

       In its 14 January 2019 orders, the trial court took judicial notice of the

Temporary Custody Judgment. Both 14 January adjudication orders also contained

the following pertinent findings of fact:

             4.   That within the [Temporary Custody] Order, the Court
                  ordered that the Respondent was to have no contact
                  with the minor children until allowed such by further
                  Order of the Court. That the Respondent never filed a
                  Motion asking for contact with the minor children.

             5.   Respondent Father states that he tried to provide some
                  gifts for the minor children for 3 years after the
                  separation, but the Petitioner did not accept the gifts
                  so Respondent stopped trying.

             6.   That Respondent ha[d] no substance abuse issue for
                  the past year, but has struggled throughout the minor
                  children’s life with substance abuse.

             ....

             9.   . . . That the Respondent has not made a regular child
                  support payment for more than year [sic] or preceding
                  the filing of this petition.

             ....

             11. That Respondent acknowledged that he was not at a
                 good point in his life as to why he has not tried to


                                            -8-
                               IN RE: E.H.P. AND K.L.P.

                                  Opinion of the Court



                 contact the children or filed anything with the Court.

Based upon these findings of fact, the trial court concluded that sufficient grounds

existed to terminate respondent’s parental rights to both children pursuant to

N.C.G.S. § 7B-1111(a)(7).

      Respondent concedes that he had no contact with the children from 25

December 2017 to 25 June 2018—the relevant six-month period for purposes of

N.C.G.S. § 7B-1111(a)(7). See In re Young, 346 N.C. at 251, 485 S.E.2d at 617 (“[S]ince

the petition for terminating respondent’s parental rights was filed on 6 May 1994,

respondent’s behavior between 6 November 1993 and 6 May 1994 is determinative”

for purposes of an abandonment determination.). He contends, nevertheless, that the

trial court erred by determining he willfully abandoned the children because he was

forbidden to contact them under the provisions of the Temporary Custody Judgment.

      We are satisfied that sufficient evidence supported the trial court’s

determination that respondent willfully abandoned his children pursuant to N.C.G.S.

§ 7B-1111(a)(7). By his own admission, respondent had no contact with his children

during the statutorily prescribed time period. In addition, he made no effort to have

any form of involvement with the children for several consecutive years following the

entry of the Temporary Custody Judgment. While respondent ascribes this inaction

to the no-contact provision contained in the Temporary Custody Judgment, this

argument is unavailing. A temporary custody order is by definition provisional, and

the order at issue here expressly contemplated the possibility that the no-contact


                                          -9-
                                IN RE: E.H.P. AND K.L.P.

                                    Opinion of the Court



provision would be modified in a future order. No attempt was made by respondent,

however, to alter the terms of the Temporary Custody Judgment so as to allow contact

between him and the children.

       Similarly, the fact that respondent was incarcerated for almost the entirety of

the six-month period preceding the filing of the termination petition does not preclude

a finding of willful abandonment under N.C.G.S. § 7B-1111(a)(7). See In re M.A.W.,

370 N.C. 149, 153, 804 S.E.2d 513, 517 (2017) (“Our precedents are quite clear—and

remain in full force—that ‘[i]ncarceration, standing alone, is neither a sword nor a

shield in a termination of parental rights decision.’ ” (alteration in original) (quoting

In re P.L.P., 173 N.C. App. 1, 10, 618 S.E.2d 241, 247 (2005), aff’d per curiam, 360

N.C. 360, 625 S.E.2d 779 (2006)). Indeed, the record reveals that respondent was

aware during his incarceration of his ability to seek relief from the trial court’s orders.

Respondent testified that he filed a motion while he was incarcerated asking the trial

court to suspend his child support obligations. When asked by petitioner’s counsel

why he never filed a similar motion seeking a custody modification or visitation rights

with his children, he stated that he “wasn’t in a place in [his] life to -- to really be a

father or a parent.”

       Thus, we conclude that respondent’s conduct meets the statutory standard for

willful abandonment and affirm the trial court’s adjudication pursuant to N.C.G.S.

§ 7B-1111(a)(7). As previously noted, an adjudication of any single ground in N.C.G.S.

§ 7B-1111(a) is sufficient to support a termination of parental rights. See In re Moore,


                                           -10-
                               IN RE: E.H.P. AND K.L.P.

                                  Opinion of the Court



306 N.C. at 404, 293 S.E.2d at 133; see also N.C.G.S. § 7B-1110(a). Therefore, we need

not address respondent’s contention that the trial court erred in determining that

grounds likewise existed to support termination based on willful failure to pay child

support. See In re P.L.P., 173 N.C. App. at 8, 618 S.E.2d at 246 (“[W]here the trial

court finds multiple grounds on which to base a termination of parental rights, and

‘an appellate court determines there is at least one ground to support a conclusion

that parental rights should be terminated, it is unnecessary to address the remaining

grounds.’ ” (quoting In re Clark, 159 N.C. App. 75, 78 n.3, 582 S.E.2d 657, 659 n.3

(2003))).

II.   Dispositional Phase

       Respondent’s final argument is that the trial court erred by concluding the

termination of his parental rights is in the children’s best interests. He asserts that

he is “now able to meet his legal and financial obligations” and contends that in the

event his parental rights are terminated and the children are not adopted by their

stepfather “they will lose any benefits they could have received from [respondent].”

Once again, we disagree.

       Prior to the 17 October 2018 termination hearing, the guardian ad litem

appointed for each child submitted written reports to the court recommending that

respondent’s parental rights be terminated. At the hearing, the trial court heard

testimony from the children’s stepfather, who attested to his love for the children and

his desire to adopt them.


                                         -11-
                               IN RE: E.H.P. AND K.L.P.

                                      Opinion of the Court



      In its termination orders, the trial court made detailed findings of fact

addressing the dispositional criteria set forth in N.C.G.S. § 7B-1110(a). Specifically,

the court found “there is a strong likelihood that the children will be adopted by their

step[-]father” if respondent’s parental rights are terminated; that the children have

“no bond” with respondent and are “extremely bonded with the Petitioner and their

step[-]father”; and that the children have all of their “medical, physical and emotional

needs . . . met” in their current environment.

      The trial court also made findings that “Respondent’s home is extremely

unstable” and that his conduct “has been such as to demonstrate that he would not

promote the healthy and orderly physical and emotional wellbeing of the [children].”

Respondent has not challenged any of these findings, and they are therefore binding

on appeal. See Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991)

(citing Schloss v. Jamison, 258 N.C. 271, 275, 128 S.E.2d 590, 593 (1962)). Thus, we

are satisfied that the trial court’s findings reflect due consideration of the

dispositional factors in N.C.G.S. § 7B-1110(a) and constitute a valid exercise of its

discretion in determining that the termination of respondent’s parental rights is in

the best interests of the children.

                                        Conclusion

      For the reasons set out above, we affirm the 14 January 2019 orders of the trial

court terminating respondent’s parental rights.

      AFFIRMED.


                                             -12-